Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 30, 2016

                                    No. 04-16-00082-CV

                                     URMAN, INC.,
                                  Appellant/Cross-Appellee

                                             v.

                               CENVEO CORPORATION,
                                Appellee/Cross-Appellant

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVF001606D1
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
       Cynthia Perez Lenz's notification of late reporter's record is hereby GRANTED. Time is
extended to July 15, 2016.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court